Citation Nr: 0815159	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left thigh with involvement of the 
vastus lateralis muscle, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to April 1942 and from February 1945 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDING OF FACT

Residuals of a shrapnel wound of the left thigh are 
manifested by subjective complaints of pain, stiffness, and 
numbness, without evidence of muscle, tendon, bone, artery, 
nerve, or joint damage, or objective findings more nearly 
approximating a moderately severe muscle injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a shrapnel wound of the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter was sent to the veteran in March 2003, prior to the 
initial adjudication of his claim for increase.  This letter 
advised the veteran that he was free to submit additional 
medical evidence showing that his left thigh shrapnel wound 
had increased in severity and indicated that the best 
evidence for that purpose was a statement by a treating 
physician.  The veteran was told that VA would attempt to 
secure any additional records that were adequately 
identified.  He was advised that a VA examination would be 
scheduled.  

In August 2006 the veteran was asked to provide addresses for 
the private physicians he had previously identified.  He was 
advised that entitlement to an increased evaluation required 
evidence showing that his service-connected disability was 
worse.  The evidence of record was listed and the veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.  This letter also discussed the manner in which VA 
determines disability ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board has also considered the adequacy of the VCAA notice 
in light of the recent Court decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
August 2006 letter advised the veteran that, in evaluating 
claims for increase, VA looks at the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in the August 2003 statement of the case, the veteran was 
provided with the applicable law and criteria required for a 
higher evaluation.  The veteran had an opportunity to respond 
to the statement of the case, and was subsequently issued 
supplemental statements of the case beginning in July 2004.  
Moreover, in his September 2003 substantive appeal, the 
veteran stated that his disability was severe and that the 
rating should be higher.  In essence, the record demonstrates 
that the veteran was made aware of the evidence necessary to 
substantiate his claim for increase, and that he demonstrated 
such knowledge.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised with respect to this issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of the veteran's service-connected disability 
have been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

No service medical records are available.  On VA examination 
in May 1952, the veteran complained of pain in his left thigh 
and weakness of the left lower extremity.  He reported that 
he had been wounded in April 1942 at Talisay River, Bataan.  
Examination revealed a normal gait.  There was a long 
shrapnel wound scar on the lateral aspect of the junction of 
the upper and middle third of the left thigh.  It was a 
grazing scar which was noted to be adherent and nonpainful, 
measuring 4 1/2 by 1 inches.  The examiner indicated that there 
was hypoesthesia of the scar and the surrounding area.  There 
was no atrophy of any of the muscles of the left lower 
extremity.  There was no impairment of function of the joints 
of the left lower extremity.  The diagnosis was residual of a 
shrapnel fragment wound of the left thigh, with a healed 
scar, hypoesthesia, and moderate injury to Muscle Group XIV.

In the August 1952 rating decision which granted service 
connection, the RO noted that there were no service medical 
records.  It indicated that there was an allegation of a 
shrapnel wound in an October 1947 processing affidavit and 
that it was supported by statements by a former comrade whose 
service had been verified.  

A rating decision of July 1958 increased the evaluation of 
the veteran's left thigh disability to 30 percent.

The instant claim for increase was received in January 2003.  
The veteran asserted that he had nerve damage in his leg 
because he had pain radiating up and down his leg and into 
his back.  He stated that he had to walk with a cane because 
of the change in his gait and weakness in his leg.

On VA examination in March 2003, the veteran reported pain in 
his leg for which he took Tylenol two to three times per 
week.  He noted that he had been using a cane for two years 
due to weakness in the leg.  He stated that he had never 
worked.  There was a 14 by 1 cm. nontender scar on the 
lateral aspect of the veteran's left leg.  There were no 
adhesions, tendon damage, or bone, joint or nerve damage.  
There was slight weakness of the left leg movements as 
compared to  the right.  There was no muscle herniation and 
no loss of muscle function.  The veteran's gait was normal.  
The diagnosis was residuals of a shrapnel fragment wound of 
the left thigh, vastus lateralis muscle.

Records from the veteran's private physician note the 
veteran's left lower extremity pains.  

An August 2003 examination report by C.C.F.W., M.D. notes a 
6-inch longitudinal scar along the left lower limb at the 
left hip.  The scar was well healed, but there was apparent 
partial weakness of the left gluteal medius and maximus, as 
well as the left vastus lateralis of the left quadriceps.  
Dr. W. noted atrophy of the left gluteal muscles.  He 
indicated that the veteran walked with a  limping gait due to 
weakness in his left hip and knee.  

A March 2004 VA treatment record reflects the veteran's 
report of left leg pain which improved with Tylenol.  

In August 2004, E.M.C., M.D. indicated that the veteran was 
having increased lower extremity pains.

An additional VA examination was carried out in August 2007.  
The veteran reported that after his injury, he underwent 
surgery and the shrapnel was removed.  The examiner noted 
that there was no X-ray evidence of retained fragments.  The 
veteran's principal complaint was of pain during cold 
weather.  He reported that he took Tylenol with some good 
results.  He denied additional limitation of motion or 
functional impairment during flare-ups.  The examiner noted 
that the vastus lateralis was the only muscle involved, and 
that the entry wound was from the lateral aspect of the left 
thigh.  There was no tissue loss and the scar was 
approximately 5 1/2 inches by 1/2 inch.  The scar was neither 
sensitive nor tender, and there were no adhesions.  There was 
no tendon, nerve, or bone damage.  Muscle strength appeared 
to be equal in the lower extremities and there was no loss of 
muscle tone.  There was no muscle herniation and no loss of 
muscle function.  Range of motion testing of the left knee 
revealed flexion to 92 degrees and extension to -3 degrees.  
There was no additional pain or limitation of motion after 
repetitive movement.  Range of motion of the hips was 
markedly decreased secondary to degenerative joint disease, 
with flexion to 98 degrees, extension to 22 degrees, 
adduction to 18 degrees, abduction to 38 degrees, and 
internal rotation to 38 degrees.  Repeated motion did not 
produced greater limitation of motion, though the veteran 
stopped due to stiffness.  There was no additional limitation 
of the knee or hip due to pain.  The diagnosis was status 
post shrapnel, left lateral aspect of the thigh.  The 
examiner concluded that the disability was moderate and that 
there was no loss of power, and any weakness, fatigue, pain, 
or impairment of coordination.  He did note stiffness.  He 
indicated that there was no evidence of any loss of muscle 
substance or any fascia, because both lower extremities 
appeared to be the same during examination.  He indicated 
that there was no impairment of muscle tone and no evidence 
of any foreign bodies in the left thigh.  He stated that 
there were no nerves affected by the wound and no impairment 
of sensation paralysis, neuritis, or neuralgia.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left thigh disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left thigh shrapnel wound is rated as 30 
percent disabling under Diagnostic Code 5314.  Diagnostic 
Code 5314 applies to residuals of injury to Muscle Group XIV, 
namely the anterior thigh group, to include the sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  The function of these 
muscles is extension of the knee; simultaneous flexion of the 
hip and flexion of the knee; tension of fascia lata and 
iliotibial (Maissiat's) band, acting with Muscle Group XVII 
in postural support of the body; and acting with the 
hamstrings in synchronizing the hip and knee.  Diagnostic 
Code 5314 provides for a 30 percent evaluation for a 
moderately severe disability and a 40 percent evaluation for 
a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

After a review of the evidence, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
for his service-connected left thigh shrapnel wound.  Such 
disability is manifested by occasional or intermittent 
subjective complaints such as stiffness, pain, and limitation 
of motion of the knee.  However, there is no evidence of 
tendon, bone, artery, nerve, or joint damage, or objective 
findings more nearly approximating a severe muscle injury.

As indicated previously, there must be evidence of a severe 
muscle disability in order to warrant a rating in excess of 
30 percent.    

While there are no service medical records documenting his 
treatment, the postservice VA examination in 1952 revealed a 
scar but no apparent disability of the lower extremity.  
Therefore, at the time of the VA examination, the evidence of 
record failed to demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability.  The Board 
also observes that there was no evidence of a missile track 
through one or more muscle groups, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side, or, positive evidence of 
impairment on tests of strength and endurance when compared 
with the sound side.  Rather, examinations have demonstrated 
only slight weakness of the left leg as compared to the 
right, and no loss of muscle function.  

Likewise, the remainder of the post-service medical records 
fail to demonstrate consistent complaints of cardinal signs 
and symptoms of muscle disability, evidence of inability to 
keep up with work requirements, or objective findings 
indicative of a severe muscle disability.  While Dr. C. has 
reported left lower extremity pain, she has not indicated a 
severe muscle disability related to the veteran's in-service 
shrapnel wound.  

The Board has considered the provisions of DeLuca, and notes 
that, the 2007 VA examiner reported that repetitive motion 
was limited by stiffness.  However, the post-service medical 
evidence consistently demonstrates that there is no muscle, 
tendon, bone, artery, nerve, or joint damage as a result of 
the veteran's left thigh shrapnel wound.  Rather, limited 
range of motion of the left hip has been noted to be caused 
by degenerative joint disease and not by the in-service 
shrapnel wound.  Moreover, while there is documented 
limitation of motion of  the left knee, such does not provide 
a basis for a higher evaluation.  Thus, ratings in excess of 
30 percent are not warranted based on limitation of motion of 
the knee (Diagnostic Codes 5260 and 5261) or limitation of 
motion of the hip (Diagnostic Code 5252).

While the veteran has an entrance scar, such is not of a 
severity or of a size so as to warrant additional 
compensation under the rating criteria pertaining to scars.  
Specifically, the scar has been described as 4 1/2 by 1 inches 
and well healed.  On examination in 2007, the scar was not 
tender or sensitive.  There were no adhesions.  Therefore, 
the Board finds that such symptomatology is already 
contemplated in the 30 percent evaluation under Diagnostic 
Code 5314.  In this regard the Board notes that moderately 
severe muscle disability under Diagnostic Code 5314 
contemplates objective findings of entrance scars indicating 
the track of the missile.  As such, to assign a separate 
evaluation under a diagnostic code pertinent to scars would 
be pyramiding as the veteran would be compensated twice for 
the same manifestations.  See 38 C.F.R. § 4.14; Esteban.

Moreover, there is no evidence that the veteran's left thigh 
symptomatology more nearly approximates a severe muscle 
disability.  In this regard, the evidence shows that muscle 
strength in the left thigh was equal to the right on 
examination in 2007.  There is otherwise no evidence 
indicating wide damage to muscle groups in the missile track 
or indications of loss of deep fascia, muscle substance, or 
soft flabby muscles in the wound area.  In fact, the medical 
evidence includes repeated findings of no muscle herniation 
or loss of muscle function.  Therefore, insofar as the 
veteran demonstrated pain and limitation of motion, the Board 
finds that such is contemplated in the 30 percent evaluation 
under Diagnostic Code 5314.

Based on the foregoing, the Board finds that the 
preponderance of the evidence fails to demonstrate that the 
veteran's left thigh symptomatology more nearly approximates 
a severe muscle disability.  Therefore, the veteran is not 
entitled to a rating in excess of 30 percent for this 
disability.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation than that currently assigned to 
the veteran's left thigh disability. Specifically, the 
evidence of record fails to demonstrate any muscle, tendon, 
bone, artery, nerve, or joint damage.  Therefore, a review of 
the record, to include the veteran's subjective complaints 
and the objective medical evidence, otherwise fails to reveal 
any additional functional impairment associated with the 
veteran's right leg disability to warrant consideration of 
alternate rating codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for left thigh shrapnel wound.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left thigh with involvement of the 
vastus lateralis muscle is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


